PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/569,054
Filing Date: 24 Oct 2017
Appellant(s): SEIFERT, Dirk



__________________
LOREN R. HULSE
For Appellant


EXAMINER’S ANSWER






8/30/2021.Every ground of rejection set forth in the Office action dated 12/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding the rejection of claims 1-4, 6, 8-10, 11-14, 16 and 18-20 under 103(a) as unpatentable over Huang (2012/0191017) in view of Petrofsky (6113642):

1) The appellant argues that claims 1 and 11 require determining the extremum of the characteristic before identifying a monotonic behavior or identifying changes to the monotonic behavior.  

A) As stated in the Final rejection dated 12/23/2020, the extremum is taught by Huang and identified as the minimum acceleration [0060].  “Extremum” is interpreted as a maximum or minimum. 
It appears the appellant may be arguing that the extremum is a specific, single value or threshold.  However, this is not claimed and a minimum acceleration value can vary within each step of the gait cycle and still be a minimum value.  
The change in monotonic behavior (always increasing or decreasing behavior as defined by the appellant; see specification amendment dated 1/16/2020) is interpreted 

2) The appellant argues that Huang does not teach varying damping resistance after a change in monotonic behavior within swing phase.

          A) As stated in the Final rejection dated 12/23/2020 a stumble is detected after a change in the monotonic behavior within swing phase (trajectory of foot acceleration changes within swing phase (fig 1, 7-8; 0077-0079)). 
“Monotonic behavior” is interpreted as the trajectory since the appellant themselves has identified monotonic to be defined as an always increasing or always decreasing behavior (see claim 1, 1/16/2020). When a change in the direction of foot acceleration changes, there is a change in the trajectory or monotonic behavior.  
However, varying the damping resistance was taught by Petrofksy not Huang as cited in the Final office action dated 12/23/2020.

3) The appellant states that Huang recites that identifying an extremum without more data can lead to false alarms.  The appellant further states that Huang criticizes the appellant’s own approach of using only a single parameter to detect a stumble.
A) The instant claims do not require the use of only a single data source. Further, Huang specifically states that the foot acceleration data provides the single best data source for stumble detection [0062].  The instant claims use the term “comprising”.  Therefore it is possible that more components not recited in the claims are present since the instant claims do not require using only the change in the monotonic profile to determine the stumble.

4) The appellant states that [0077-0079] do not teach identifying changes in a monotonic behavior of the characteristic.  

A) The cited paragraphs specifically state that “the direction of foot acceleration was associated with tripping and slipping” [0078].  A change in the direction of acceleration results in a change in the monotonic behavior or trajectory of foot acceleration.  These paragraphs discuss using this data to help determine the type of trip, which is part of determining a stumble has occurred.  Further, this is recited at [0062: “its direction is associated with all stumble types”]

5) The appellant argues that one of ordinary skill in the art would not combine Huang and Petrofsky because Huang is directed to identifying whether a stumble even has occurred during swing phase while Petrofsky is directed to increasing resistance in a prosthetic knee joint when detecting a stumble in stance phase.

          A)  In response to appellant’s argument that Huang and Petrofsky are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are in the field of the applicant’s endeavor (prosthetics) and both are reasonably pertinent to the particular problem with which the applicant is concerned (to keep a prosthetic device from stumbling).
Since in mid to late swing phase the foot is well off the ground already, a start of a stumble can be identified (for example the foot catching an object to start the stumble) but the remedy can only occur in stance phase.  One of ordinary skill in the art would understand you can’t catch yourself from a fall with your foot in mid-air.  The remedy is to put down your foot to catch yourself as taught by Huang [0037: a lowering strategy was seen for mid and late swing perturbations] 
Accordingly, even if Petrofsky teaches detecting a different type of stumble (stumble starting in stance phase), the remedy to mid or late swing phase or stance phase stumbles would still be the same and necessarily have to occur during stance phase.  Only the remedy to the stumble from Petrofsky was combined with Huang, not the entire stumble detection system.

6) The appellant argues that Huang teaches away from using a single sensor to detect stumbling.  

A) Use of a single sensor to detect a stumble is not required by the instant claims.  In fact, the instant claims state “at least one sensor” which includes multiple sensors.  Further, in the final rejection dated 12/23/2020, the base claims were not modified to change the number of sensors in the rejection.  Accordingly, “teaching away from” is an improper argument.
Further, secondary reference Petrofsky is not used to teach how a stumble is detected, only the response to detecting a stumble (changing the damping to recover).  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.